On pe*628tition for rehearing.
October 8, 1934.
A rehearing is granted to the appellant Empire Sheet & Tinplate Company as respects only so much of the decree of the court below and the order of the Interstate Commerce Commission in its docket No. 7036, Empire Steel Corp. v. Baltimore & Ohio R. Co. et al., as affects the reduction in the rate by the Ohio Public Utilities Commission between the Cambridge district and Mansfield, Ohio, from $1.76 to $1.61, and the restoration thereof by the Interstate Commerce Commission to $1.76. See 292 U. S. 498.